Ogden, P. J.
The appellants were indicted and convicted for a violation of the stock law approved May 22, 1871. . They moved in arrest of judgment and for a new trial, and their motions being overruled they have appealed to this court. In the case of Garcia v. The State, recently decided, it was distinctly determined that the violation of Section. 14 of the act of May 22, 1871, was not punishable by indictment, but must be done by information, in the form of a qui tarn action; and under the authority of that case the judgment in this must be reversed and the cause dismissed.
Reversed and dismissed.